Summary Report of SEIA and HCV Assessments on PT Kencana Graha Permai
Marau District of Ketapang Regency,

West Kalimantan Province

Executive Summary

T Kencana Graha Permai (hereinafter referred to as “PT KGP”) is located at Villages
of Rangkung, Randai, Batu Payung Dua, and Belaban of Marau District, Ketapang
Regency, West Kalimantan. The company has obtained a Location Permit by virtue of
Ketapang Regent Decree No. 176/2005 covering an area of +10,000 hectares for
lantation and with mill capacity of 60 tonne of FFB per hour in Marau District of
Ketapang Regency, West Kalimantan, dated 15 June 2005. The permit’s effective
riod was extended based on Ketapang Regent Decree No. 433/2007 dated 12
December 2007, and lastly based on Ketapang Regent Decree No. 37/2009 covering an

area of 11,000 hectares in Marau District of Ketapang Regency.

PT KGP’s already has Environmental Feasibility Permit which was granted by West
Kalimantan Governor through Decree No. 546/2008 covering a plantation area of
10,000 hectares and with mill capacity of 60 tonne of FFB per hour in Marau District of
Ketapang Regency, West Kalimantan, dated 7 July 2008.

The company already has Social Impact Assessment (“SIA”) document, which is
accompanied with social impact management and monitoring plan document. They
were prepared by PT SMART, Tbk.’s internal team consisting of those already
registered under RSPO Approved High Conservation Value (“HCV”) Assessors. Based
on the SIA document, it is concluded that PT KGP’s presence has contributed positive
impacts to the neighbouring community’s social condition. One of them is job and
business opportunity. Whereas the negative impacts are social apprehension and the

community’s declining health quality.

PT KGP Management Unit has performed HCV assessment activities over its
concession. Based on the HCV assessment, there are nine HCV types having been
identified in the company’s concession, i.e. HCV 1 (HCV 1.1, HCV 1.2, HCV 1.3 and
HCV 1.4), HCV 2 (HCV 2.3), HCV4 (HCV 4.1 and HCV 4.2), HCV 5, and HCV 6

1
which jointly constitute a total area of 639.91 hectares. This activity took 13 months,
from June 2010 to June 2011. The field survey took six days from 11 to 16 June 2010.
The public consultation was held on 16 June 2010. The HCV ass

Ssment report
document, along with its HCV area management and monitoring plan, was reviewed by
Resit Sozer (independent consultant) in May 2011, output of which was made input to

the report document rectification.

Scope of Social and Environmental Impact Assessment (SEIA) and HCV

Assessment
e Company Name : PT Kencana Graha Permai
e Location : Rangkung, Randai, Batu Payung Dua, and Belaban
Villages of Marau District, Ketapang Regency, West
Kalimantan.
e Geographic Location : (110°32°12,16058” —  110°38718,69986 E) and

(2°4°22,15632” — 2°11°1,98912” S)

e Bordering Areas

a. North : Gunung Raya Protected Forest and PT Agriplus oil palm
plantation

b. East : PT Budidaya Agro Lestari oil palm plantation

c. West : PT Cahaya Nusa Gemilang oil palm plantation

d. South : PT Karya Bhakti Agro Sejahtera oil palm plantation

e  Permits/Concessions :

a. Location Permit by virtue of Ketapang Regent Decree No.
176/2005 on Granting of Location Permit for PT Kencana Graha Permai Oil
Palm Plantation in an area of +10,000, dated 15 June 2005 and with effective

period of three years (with only one extension applicable).

b. The last extension of the location permit is based on

Ketapang Regent Decree No. 37/2009 for permit over an area of 11,000

2
hectares in Marau District of Ketapang Regency, dated 6 February 2009. This
permit was effective for only 12 months and no longer applicable for another

extension.

c. Plantation Business Concession for Cultivation (IUP-B)
based on Ketapang Regent Decree No. 223/DISBUN-D/2012 dated 1 May
2012 which granted PT KGP with a total area of 10,000 hectares and with FFB
processing unit capacity of 60 tonne per hour, in Marau District of Ketapang

Regency.
e Location Map : Figure 1

Figure 1: Map of PT KGP location in Ketapang Regency
Note: Maps with higher resolution have been attached in appendix 1.

The Assessment Process and Procedures
a. Social and Environmental Impact Assessment (SEIA)

PT KGP’s Environmental Impact Assessment (“EIA”) was prepared by an external
consultant, namely Environmental Research Centre of Universitas Tanjung Pura
(PPLH-Untan), which in this activity was led by Head of PPLH-Untan. The EIA
document has been authorised by West Kalimantan Governor with Decree No.
546/2008 dated 7 July 2008 covering a plantation area of 10,000 hectares and mill

4
with capacity of 60 tonne of FFB per hour in Marau District of Ketapang Regency,

West Kalimantan.

PT KGP already has SIA document in its possession, along with its social impact
management and monitoring plan document, which was prepared by
PT SMART, Tbk.’s internal team whose team leader is already registered under
RSPO Approved HCV Assessors. Based on the SIA document, it is concluded that
PT KGP’s presence has contributed positive impacts to the neighbouring
community’s social condition. One of them is job and business opportunity.
Whereas the negative impacts are social apprehension and the community’s
declining health quality. The method employed to obtain the social, economic and
cultural data in the villages neighbouring PT KGP plantation/mill is data collecting
method by inventorying necessary information using indirect system (indirect
collecting system). This system ran through desktop review using reading material
such as EIA review as its input, as well as HCV assessment, and other supporting
literature such as government data found at local government website. Following is

the SIA team.

SIA Team Leader:
Yosaphat Ardhilla Renato, S.Ant.

Born in Yogyakarta on 5 February 1987, he is a Corporate Social Responsibility
(“CSR”) Officer to PT SMART, Tbk. Being an expert in social and cultural
anthropology, he graduated bachelor of anthropology from Anthropology
Department, Universitas Gadjah Mada (UGM) in 2010. He also joined HCV
Resources Network and registered as a Social Discipline Specialist (participatory
tural assessment; socio-economic or cultural studies; participatory mapping;

conflict resolution) to RSPO Approved HCV Assessors.
SIA Team Members:
Laurentius Vita Baskara, S.Sos.

Born in Yogyakarta on 29 April 1987, he is a staff to CSR Department with
expertise on social development and welfare. He graduated bachelor of social from

5
Social and Politics Faculty in 2010. His experience in surveying and assessing
social impact includes his works in a number of PT SMART, Tbk.’s plantations and
mills, such as social impact survey and analysis in North Sumatera, Jambi,
Belitung, etc. In addition, he has also been trained on Free, Prior and Informed

Consent (FPIC) and Social Mapping.
Veranita Mei Pratiwi, S.Ant.

Born in Magelang on 16 May 1987, she is a staff to CSR Department with expertise
on socio-cultural anthropology. Graduated bachelor of anthropology from Cultural
Anthropology of Universitas Gadjah Mada (UGM) in 2010, she has been involved
in several SIA surveys in a number of PT SMART, Tbk.’s plantation areas and

mill.
Suma Nugraha, S.E.

Born in Garut on 7 July 1984, he is a staff to CSR Department with expertise on
socio-economy and politics. He graduated bachelor of economy from Economy and
Management Faculty of Bogor Agricultural University (“IPB”) in 2008, and once
worked for World Bank Survey Project as a supervisor. He also worked for Bravo
Media Center and held position of special staff to the 2009 elected Vice President.
He has experience as supervisor of media relation and monitoring when working
for PT FOX Indonesia Politic and Strategic Consulting. He has been involved in
activities of social data collection and social impact management in PT SMART,

Tbk.’s several plantation areas and mills.
Widodo C. Yuwono

He currently holds position of Social Impact Assessment & Grievance Section
Head. Prior to holding this position, he was entrusted with CSR section head where
he pioneered the company’s CSR activities, and was tasked with identifying,

planning and implementing the company’s CSR activities.

The Assessment Methods

a.

SIA
Method employed to obtain data on social, economic and cultural situation of the
neighbouring villages is data collecting method by inventorying necessary
information using indirect system (indirect collecting system). This system ran
through desktop review using reading material such as EJA review as its input, as
well as HCV assessment, and other supporting literature such as government data

found at local government website.

Primary data collecting ran through desktop study over items which had been
collected and which were capable of representing necessary data. The collected
secondary data, in addition the mentioned documents and literatures, also included
PT KGP’s CSR programme implementation and local map. The literature data was

analysed against RSPO principles relevant to sustainable social aspects.

HCV Assessment

The HCV assessment was carried out by IPB Faculty of Forestry. The team of
seven personnel from different disciplines and expertise, which were already
registered under RSPO Approved HCV Assessor, was led by Ir. H. Nyoto Santoso,
MS.

Ir. Nyoto Santoso, M.Si. (Team Leader)

Born in Banyuwangi, 15 March 1962, he is team leader to HCV Team of IPB
Faculty of Forestry. Being expert on Biodiversity Management and Conservation,
he completed his Master of Science in IPB Study Programme for Natural and
Environmental Resources Management in 1992. His experience as an expert in
environment and biodiversity fields started in 1987 with a study on Environmental
Impact Assessment (EIA), Mangrove Ecosystem Management Inventorying of
Flora and Fauna of Mangrove, Peat, and Tropical Rainforest Ecosystem, as well as
Planning of Biodiversity Management in Industrial Forest, and Planning of

Conservation Forest Management.
Ir. Siswoyo, M.Si.

Born in Purbalingga, 8 February 1965, he is a member of HCV Team of IPB
Faculty of Forestry, with expertise on Flora Ecology. He completed his Master of

7
Science in IPB Study Programme for Forest Management. He took IPB post-
graduate course in 1999. His experience in HCV assessment field, particularly
Flora Ecology, has started since year 2000. He also lectures Bioresources
Conservation, Medicine Plant Conservation, Ethnobiology, and  Ex-Situ

Biodiversity Conservation subjects at the Faculty of Forestry.
Ahmad Faisal Siregar, S.Hut.

Born in South Tapanuli, 9 April 1975, he is a member of HCV Team of IPB
Faculty of Forestry, with expertise on socio-cultural matters. Graduated Bachelor of
Forestry from IPB in 1998, he continued with master degree from major of Tropical
Biodiversity Conservation, IPB Postgraduate School. His experience in social

assessment debuted in 1997. He also works for LPP Mangrove NGO.
Eko Adhiyanto, S.Hut.

Born in Batang, 3 June 1978, he is now member of HCV Team of IPB Faculty of
Forestry, particularly as a flora expert. He graduated Bachelor of Forestry at Study
Programme of Forest Resources Conservation and Ecotourism, IPB, in 2001 and

started his debut of flora assessment in year 2000.
Febia Arisnegara, S.Hut

Born in Bondowoso on 7 February 1985, he is a staff of PT SMART, Tbk.’s
Environment Department. He graduated Bachelor of Forestry from Bogor
Agricultural University (IPB) in 2009, with thesis ‘Utilisation of Reptile as
Medicine and Food in Jakarta’.

Aep Hidayat, B.Sc.F

Born in Bandung on 29 April 1963, he is a member of HCV Team of IPB Faculty
of Forestry with expertise on mapping. With associate degree from Study
Programme of Forestry year 1987, he has been an expert in the field of environment
since that year and mapping since 1990. His experience in HCV assessment,
especially flora ecology, has started since 2009. He currently works as lab-assistant

for LMGC-IPB.
The HCV Assessment Phases

Series of stages in the HCV assessment starts with document collecting, followed
by document review and the final document is HCV assessment report and
identified HCV area management and monitoring plan. The HCV assessment
process flow is depicted by diagram on the side. HCV assessment activities
combined several research methods, i.e. rapid assessment based on Landsat 7 ETM
543 Image Map, Semi-Detailed Soil Survey Map and Final Mapping, field survey,
Focus Group Discussion (FGD) and key informant interview. ‘HCV Toolkit
Indonesia’, along with RSPO Principles and Criteria (P&C), were employed and
made guideline to this assessment. Therefore, the HCV assessment process and its

employed methodology were adjusted to each HCV type.

Summary of the Assessment Findings
Based on the SIA implementation objectives, following are the conclusions drawn.

1. PT KGP’s presence has brought about positive impacts to the neighbouring

community’s social condition.

2. The positive conditions are those relating to job and business opportunities,
increase to the community members’ income, improvement of the
community’s prosperity, and local development. This economy improvement
and income increase contribute positive impacts to the community’s living
standard and generate increasing cash circulation so that it opens significant

opportunities to area development.

3. Land acquisition and compensation was implemented with prior information to,
and then followed by making of mutual agreement with, the community
members to whom the compensation payment was made. This compensation

process was adjusted to PT KGP’s procedure in place.

4. The company’s policy in relation to Occupational Health and Safety (“OHS”)
management has been implemented. This increases the positive impacts to the

company staffs as their occupational safety is secured.
5. Negative impacts in PT KGP’s SIA findings are the community’s stance and

perception, social apprehension relating to land clearing activities and local

workforce demand quota, as well as the community’s deteriorating health

quality which frequently is related to water declining quality, air pollution-

caused diseases and poor sanitation quality.

List of Social Issues Being PT KGP’s Social Impacts

No.

Social Impact

Social Issue

Increase to employment
opportunities and the

community’s income

Increase of the community’s income compared to
before construction of the company’s
infrastructure, the community gain its fixed
income through the company’s operational

activities.

Provision of facilities supports the staffs’
activities and life needs which promote their life

quality.

The company sustainably engages certain
contractors according to their normally-performed

work proportion.

Employees’ well beings, capacity building
programme, protection of their rights through
OHS implementation are implemented by the

company as its obligation.

Emerge of small kiosks and increase of livelihood
resources due to the community’s increasing

economic activities.

Plasma programme implemented — under
partnership scheme by the company and the local

community

10

Social Apprehension

Attention must be paid to local workforce quota
which needs to be adjusted with the company’s

employment demand.

Uncertainty on who the landowners were in the
beginning becomes a problem when land
compensation is about to be carried out and in the
future. This can be minimised with proactive
efforts to socialise compensation conditions to
forge mutual agreement with the community
members to whom the compensation payment is
made. In addition, determination of both the
company’s definitive area and lands it will
potentially compensate will be necessary. Should
there be any community members/individuals
unwilling to relinquish their own lands despite of
compensation, ‘enclaving’ may be applicable,
provided that access must be maintained for the

individuals.

Water quality management and monitoring will be
necessary as water is the main resource to the

community in the assessment area.

The Community’s

Health Problem

Waste coming out from the company’s operation
is reused in responsible manner to support its
operational activities. Toxic and hazardous waste
management is managed by engaging third

parties.

Poor sanitation in the community’s environment
is often a cause to disease outbreak. The company
can deliver counselling and socialisation to the
community concerning the poor sanitation.

Through the company’s OHS management it is

11

expected that internal disease outbreak can be
controlled and coordination can be arranged with
health facilities and infrastructures in the
assessment area to enable preventive measures

against the disease outbreak.

FFB transporting activities often flies ashes and
make pollution. The company also makes efforts
to reduce level of pollution responsible for Under

Respiratory Infection (URI) diseases.

In each operational activity, the company
undertakes to comply with prevailing laws and
regulations. Example of such compliance is tax

payment.

Number of college education graduate keeps
Improvement of the
climbing in the assessment area. High education
Community Prosperity
4. level impacts on the company’s contribution
and Contribution to
getting more prominent to the community.
Local Development

The neighbouring village community benefits
from the company’s social aids in various fields,
such as social and traditional matters which, in
turn, tighten relationship among the community

members.

General Recommendation based on the Social Impact Analysis and

Assessment

1. Increase of job opportunity and income for the community

Improvement of local economy through several management actions, such as
provision of information to local governments on the company’s workforce
demand according to its needs and qualifications, employment remuneration
equal to or above minimum standard, community development through local

12

partnership and purchase, application of OHS policies, trainings for employees
to build their capacity, and support to local businesses and partnerships. In
addition to those internal endeavours, PT KGP also develops plasma
plantations having potentials to increase local economic condition of the

community members and outgrowers joining the programme.

2. The Community’s Social Apprehension and Health Problems

According to the socialisation when PT KGP investment was about to be built
in the EIA area, land clearing and compensation have gone through FPIC
process and method. This socialisation process can be seen from supporting
documents in public consultation on investment of oil palm plantation which
would be run by PT KGP. Area determination process in the beginning of land

compensation payment by the company is a crucial process which may be

useful to anticipate future problems over the land already compensated. Thi
according to the procedure already applied by PT KGP on land compensation

process.

PT KGP needs to socialise its workforce demand according to the current quota
and availability and its most recent update to the village/local government.
Proactive communication to its stakeholders in the assessment area,
socialisation and strict monitoring over its contractors in order to perform
environmental control in their operational activities, application of best practice
on oil palm residue/waste and hazardous and toxic waste materials (B3), and
report social and environmental impact monitoring to relevant institution.
These are a series of the PT KGP’s endeavours in managing essential negative

impacts, namely social apprehension and the community’s health problem.

3. Increase of the Community Prosperity and Contribution to Local

Development

This management programme can be synergised with CSR long-term

programmes where the programmes and their supporting components are

13
elaborated in strategic plan. Endeavours that should be contained in this
strategic plan are: increase of educational activities by accommodating
achieving children with scholarship, support to several traditional activities
including traditional ceremonies in the assessment area. PT KGP’s compliance

indirectly helps or contributes to local development.

4. Social Envy

PT KGP needs to socialise its workforce demand according to the current quota
and availability and its most recent update to the village/local government. The
company needs to deliver entrepreneurship trainings to the community to
prevent it from depending on only one single livelihood. This can be liaised

with relevant government office.

5. Increase of the Community Prosperity and Contribution to Local

Development

This management programme can be synergised with CSR long-term
programmes where the programmes and their supporting components are
elaborated in strategic plan. Endeavours that should be contained in this
strategic plan are: increase of educational activities by accommodating
achieving children with scholarship, support to several traditional activities
including traditional ceremonies in the assessment area. PT KGP’s compliance

indirectly helps or contributes to local development.

HCV Assessment

There are nine HCV types identified in PT KGP’s concession, i.e. HCV 1 (HCV
1.1, HCV 1.2, HCV 1.3 and HCV 1.4), HCV 2 (HCV 2.3), HCV4 (HCV 4.1 and
HCV 4.2), HCV 5, and HCV 6 which jointly constitute a total area of 639.91

hectares. Following is the detail.

14
. HCV 1.1 (Areas that contain or provide biodiversity support function to
protection or conservation areas). In PT KGP’s concession there are protected
areas in the form of riverbank, spring surrounding area, and areas with
inclination of more than 40% (hills), all of which is still in forested condition.

Total HCV 1.1 area is 289.81 hectares.

. HCV 1.2 (Critically endangered species) in the form of plant species belonging
to CR class (Critically Endangered) under IUCN Red List, ie. Hopea
ferruginea Parijs, Red Balau (Shorea balangeran (Korth.) Bruck), and

Dipterocarpus grandiflorus Blanco.

. HCV 1.3 (Areas that contain habitat for viable populations of endangered,
restricted range or protected species) is found at riverbank, lake bank, spring
area and tembawang. Those areas contain flora and fauna protected by
Government Regulation No. 7/1999 and/or belonging to Appendix II of CITES
List and/or to VU (Vulnerable) or CR (Critically Endangered) classes under
IUCN Red List. The species are Agarwood (Aquilaria malaccensis Lamk.), Red
Balau (Shorea balangeran (Korth.) Bruck), Pekawai (Durio kutejensis (Hassk.)
Beccari), Ironwood/Belian (Eusideroxylon zwageri T. & B.), Sambar Deer
(Rusa unicolor), Black Hornbill (Anthracoceros malayanus), Brahminy Kite
(Haliastur indus), Grey-headed Fish Eagle (Ichthyophaga ichthyaetus), Black
Eagle (Ictinaetus malayensis), and Common Hill Myna (Gracula religiosa).

Total HCV 1.3 area is 232.05 hectares.

. HCV 14 (Areas that contain habitat of temporary use by species or

congregations of species) is found in Langsat riparian area.

. HCV 2.3 (Areas that contain representative populations of most naturally
occurring species). Area containing HCV 2.3 is found in area proven to contain

apex predator population which keeps reproducing and is likely to be viable.

. HCV 4.1 (Areas or ecosystems important for the provision of water and
prevention of floods for downstream communities) in the form of riparian area

and spring surroundings.

15
7. HCV 4.2 (Areas important for the prevention of erosion and sedimentation) is

found in area having inclination of more than 40%, i.e. Big Hill.

8. HCV 5 (Natural areas critical for meeting the basic needs of local people).
Within forested area or natural ecosystems in PT KGP’s concession there are
areas considered essential to meet the local community’s basic needs, i.e.

resource for drinking water and other needs.

9. HCV 6 (Areas critical for maintaining the cultural identity of local
communities). There is a sacred burial ground and enclave areas (tembawang)
found within PT KGP’s concession. They are the local community’s cultural

identity).

Recommendation

e It is advisable to PT KGP’s concession management to immediately plan for

management and monitoring to the assessed/identified HCV areas.

e Once the HCV area management monitoring plan is prepared, the concession

management must immediately manage and monitor the identified HCV areas.

e The management needs to establish an assisting institution to implement HCV area

management and monitoring plan which has been prepared.

Being held in 16 June 2010, PT KGP’s public consultation was attended by
approximately 26 participants consisting of the company staffs representatives, the
HCV assessment teams, and stakeholder representatives from the neighbouring areas

(village/sub-village heads and secretaries, public figures and local government staffs).

Figure 2. Map of PK KGP’s HCV assessment and project plan area

16
(PRTA ARAL STATRMINTDIAN SEBARAN NAT
{MEAL PE NSCANAGRANA ED

~~
tepee Coleen ee

——— =

Note: Maps with higher resolution have been attached in appendix 1.

17
Internal Responsibility

We hereby sign off on the above Summary Report of SEIA and HCV, The above may be
amended and clarified for improvement during the development of the plantation but it
will remain in accordance with RSPO Standards and Principles.

On behalf of the Management of PT Kencana Graha Permai,

Dr. Haskarlianus Pasang
Head of Sustainability Division
Date: June 4"", 2013
110°300"E

110"380"E

2°50"S

ia ae YO NN

PT KENCANA GRAHA PERMAI

2100°S

Keterangan Koordinat

No x Y
1 110° 38" 17,12911"E (02° 04' 22,15632"S
2 110° 38" 18,69986"E (02° 09' 47,22210"S
3 110° 35' 24,14666"E 02° 10' 29,58441"S
4 110° 33! $8,66799"E 02° 11'01,98912"S
5 110° 32! 12,16058"E (02° 10° $5,22208"S
6 110° 32! 13,66201"E (02° 06' 52,92277"S
ob 7 110° 33° 06,57098"E (02° 05" 02,68450"S
Hy dos 110° 36! 39,33024"E (02° 04' 21,65995"S
“ 9 110°38' 17,545" E 02°5' 27,240" S
10 110°33' 6,101" E (02° 5' 29,260" S

110°300"E

PETA LOKASI DAN TITIK KOORDINAT
AREAL PT. KENCANA GRAHA PERMAI

Kabupaten Ketapang
Propinsi Kalimantan Barat

Km

Skala 1 : 100,000

Putaran
.

200°

2°50°S

2100S

LEGENDA:

s Titik Koordinat

Desa/Kota

_— Jalan

‘Sumber

110°380°E

l

S

|

Sungai

Batas Ijin Lokasi

1. Peta Lokasi Yang Ditetapkan Untuk Perkebunan Kelapa Sawit a.n. PT. Kencana Graha Permai
Kecamatan Marau, Kabupaten Ketapang, Propinsi Kalimantan Barat, skala 1 : 50.000

(jin lokasi no.37 TH. 2008)

Petunjuk Lokasi

Lokasi Kebun

NoReg : 515/210/PMNP/IV/A3

2150S

‘Appendix 1. Figure 2. Map of PK KGP’s HCV assessment and project plan area

110°400"E

a ne ; a Na

7
s10°d00"E

PETA AREAL STATEMENT DAN SEBARAN NKT
AREAL PT. KENCANA GRAHA PERMAI

LEGENDA: g &
Kabupaten Ketapang ==] alan Tahun Tanam < 2010 i g
Propinsi Kalimantan Barat =] sungai Tahun Tanam > 2010
(_]] _ Batas |jin Lokasi
Ty) Neeatcv

Sumber
1. Peta Lokasi Yang Ditetapkan Untuk Perkebunan Kelapa Sawit a.n. PT. Kencana Graha Permai
Kecamatan Marau, Kabupaten Ketapang, Propinsi Kalimantan Barat, skala 1: 50.000

0 oarso7s 145 2.25
—<——aes i (jin lokasi no.37 TH. 2009)
2. Peta Tanam sampai dengan Februari 2013 areal PT. Kencana Graha Permai, PMNP Division
Skala 1: 75,000 3. Peta KBKT Lokasi Ijin PT Kencana Graha Permai, Kabupaten Ketapang,
Proyeksi : Mercator Propinsi Kalimantan Barat vwrdove ele ne beoe

Sistem Grid : Geographic

Datum : WGS 84 NoReg : 497/210/PMNP/IV/A3

